Case 2:13-cv-03772-DMG-MRW Document 154-6 Filed 05/03/19 Page 1 of 18 Page ID
                                 #:1383



  1 Kolin C. Tang (SBN 279834)
    Shepherd, Finkelman, Miller & Shah, LLP
  2 1401 Dove Street, Suite 540
    Newport Beach, CA 92660
  3 Phone: (323) 510-4060
    Fax: (866) 300-7367
  4 Email: ktang@sfmslaw.com
  5 Attorneys for Plaintiffs-Relators
  6
  7                      UNITED STATES DISTRICT COURT
  8                     CENTRAL DISTRICT OF CALIFORNIA

  9    UNITED STATES OF AMERICA,        CASE NO.: 2:13-cv-3772-DMG (MRWx)
       and STATE OF CALIFORNIA, ex
 10    rel BOBBETTE A. SMITH and
       SUSAN C. ROGERS,                 [PROPOSED] ORDER GRANTING
 11                                     PLAINTIFFS-RELATORS’ MOTION
                        Plaintiffs,
 12                                     FOR ISSUE, EVIDENTIARY AND
            v.                          MONETARY SANCTIONS
 13
       TOM S. CHANG, M.D., TOM S.
 14    CHANG, M.D., INC., MICHAEL A.
       SAMUEL, M.D., MICHAEL J.         Date: May 31, 2019
 15    DAVIS, M.D., RETINA              Time: 9:30 a.m.
       INSTITUTE OF CALIFORNIA          Judge: Hon. Dolly M. Gee
 16    MEDICAL GROUP, CALIFORNIA
       EYE AND EAR SPECIALISTS,         Ctrm: 8C, 8th Floor
 17    BRETT BRAUN and
       SAN GABRIEL AMBULATORY
 18    SURGERY CENTER LP,               Discovery Cutoff: May 31, 2019
                                        Pretrial Conference: September 3, 2019
 19                      Defendants.    Trial: October 1, 2019
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                        i
      PROPOSED ORDER                           CASE NO.: 2:13-cv-3772-DMG (MRWx)
Case 2:13-cv-03772-DMG-MRW Document 154-6 Filed 05/03/19 Page 2 of 18 Page ID
                                 #:1384



  1         Plaintiffs-Relators filed this motion for issue, evidentiary and monetary
  2 sanctions following Defendants’ failure to comply with the Court’s order requiring
  3 Defendants to produce all documents responsive to Plaintiffs-Relators’ Requests
  4 for Production of Cocuments, Sets One and Two. After consideration of the
  5 parties’ motion, briefing, evidence and argument, the Court rules as follows.
  6         Background
  7
            This False Claims Act action was originally filed under seal on May 28,
  8
      2013 [Dkt. 1] and Plaintiffs amended their Complaint under seal on September 30,
  9
      2013 [Dkt. 9]. After the Court unsealed this case on August 17, 2016 [Dkt. 44],
 10
      and Plaintiffs served the Amended Complaint [Dkt. 66-75], Defendants filed a
 11
      Motion to Dismiss the Amended Complaint on December 19, 2016 [Dkt. 81] and
 12
      Plaintiffs filed their Second Amended Complaint on January 17, 2017 [Dkt. 89].
 13
      Defendants filed a Motion to Dismiss the Second Amended Complaint on February
 14
      14, 2017 [Dkt. 91], as well as Plaintiffs’ Third Amended Complaint on September
 15
      5, 2017 [Dkt. 98-99]. Following the Court’s decision on Defendants’ Motion to
 16
      Dismiss the Third Amended Complaint on June 1, 2018 [Dkt. 111], Defendants
 17
      finally answered the operative complaint on June 22, 2018 [Dkt. 114].
 18
            Throughout the pendency of this action, Defendants have used four sets of
 19
      counsel, including attorneys at Sheppard, Mullin, Richter & Hampton LLP, Nelson
 20
      Hardiman, LLP, as well as their current counsel. See Declaration of Laurie
 21
      Rubinow at ¶ 14. These changes have obviously resulted in significant delays in
 22
      connection with the prosecution of this action. Id.
 23
            Despite having years to comply with their obligations, Defendants have
 24
      failed to produce documents that were identified in their own Initial Disclosures, as
 25
      well as documents that are critical to the prosecution of this action, which were
 26
      requested in Relators’ First Set of Requests for Production (“RFP Set No. 1”) and
 27
      their Second Set of Request for Production of Documents (“RFP Set No. 2”).
 28
                                               1
      PROPOSED ORDER                                   CASE NO.: 2:13-cv-3772-DMG (MRWx)
Case 2:13-cv-03772-DMG-MRW Document 154-6 Filed 05/03/19 Page 3 of 18 Page ID
                                 #:1385



  1         On May 10, 2017, Relators served RFP Set No. 1 on Defendants. On July 5,
  2 2017, Defendants provided written objections and responses, and indicated that
  3 they would not produce documents until a Protective Order was in place. [Dkt.
  4 140-2.] On February 15, 2018, the Court approved the parties’ Stipulated
  5 Protective Order. Immediately thereafter, Relators’ counsel emailed and attempted
  6 to reach Defendants’ counsel by phone on February 20, 23, 27, and March 2, 2018,
  7 requesting that Defendants make a production in response to RFP Set No. 1 now
  8 that the Stipulated Protective Order had been approved by the Court. [Id.]
  9 Defendants finally responded and made their first production on March 16, 2018 of
 10 one PDF containing documents bates-labeled RETINA00001-RETINA011193.
 11 [Id.]
 12         After reviewing the first production, Relators sent a letter to Defendants on
 13 July 20, 2018, identifying deficiencies in the production and requesting that
 14 Defendants supplement their response. [Dkt. 140-3.] On the same day, Relators
 15 also served RFP Set No. 2 on Defendants, the responses to which were due on
 16 August 20, 2018. [Dkt. 140-2.]
 17         On August 23, 2018, Relators sent an email to Defendants requesting a meet
 18 and confer because Defendants had failed to: (1) respond to Relators’ July 20,
 19 2018 letter with respect to the deficiencies in their responses to RFP Set No. 1; and
 20 (2) respond to and produce any documents in response to RFP Set No. 2. Id.
 21         On August 28, 2018, Defendants’ counsel responded, informing Relators
 22 that they “no longer represent RIC and the other defendants as of July 16,” even
 23 though counsel had jointly filed a Rule 26(f) Report on July 27, 2018, eleven days
 24 after July 16. Id.; [Dkt. 116.]
 25         Subsequently, on September 24, 2018, the court approved the substitution of
 26 Terrence Jones as Defendants’ counsel, who was later joined by Carla Ford as co-
 27 counsel for Defendants on September 28, 2018. [Dkt. 134.] Since that time, the
 28 parties have met and conferred on multiple occasions to resolve the outstanding
                                              2
      PROPOSED ORDER                                   CASE NO.: 2:13-cv-3772-DMG (MRWx)
Case 2:13-cv-03772-DMG-MRW Document 154-6 Filed 05/03/19 Page 4 of 18 Page ID
                                 #:1386



  1 discovery issues.
  2        On November 30, 2018, Relators served Defendants with a pre-filing notice
  3 pursuant to Local Rule 37-1. [Dkt. 140-6.] In that letter, Relators informed
  4 Defendants that they waived their right to object to RFP, Set No. 2 due to their
  5 failure to respond. [Id.] The parties met and conferred on December 7, 2018, [Dkt.
  6 140-2] and, to memorialize Defendants’ commitments to resolve the discovery
  7 issues, on December 10, 2018, Defendants’ counsel provided Relators with a
  8 detailed outline of the production of documents they would make and the dates by
  9 which they expected/anticipated doing so. Id. One week later, Defendants missed
 10 the first date by which they had agreed to make that production. Id. The parties
 11 met and conferred again on December 21, 2018, and Defendants made a limited
 12 production that day and on December 28, 2018, which productions Defendants
 13 then had to reproduce on December 31, 2018 to comply with the parties’ ESI
 14 protocols. [Dkt. 140-2.] However, these productions were also deficient. Id.
 15        On January 9, 2019 and January 15, 2019, Relators again served Defendants
 16 with a pre-filing notice pursuant to Local Rule 37-1. [Id.] In response to these
 17 notices, the parties met and conferred again on January 17, 2019, but were unable
 18 to resolve the discovery issues. [Id.] While Defendants repeatedly promised
 19 Relators that they would produce all responsive documents to RFP, Set 1 and 2
 20 within a certain timeframe, they failed to do so.
 21        On February 5, 2019, the Court granted the parties’ request to continue
 22 certain deadlines in the case. [Dkt. 139.] Initial expert reports were due on April
 23 16, 2019, rebuttal expert reports are due on May 15, 2019, fact and expert
 24 discovery closes on May 31, 2019 (which includes any hearings on discovery
 25 motions), and motions must be filed by June 14, 2019. [Id.] In addition, the Court
 26 has indicated that “THERE SHALL BE NO FURTHER REQUESTS FOR
 27 EXTENSION OF TIME.” [Id.]
 28        On February 26, 2019, Relators filed their Motion to Compel Production of
                                             3
      PROPOSED ORDER                                    CASE NO.: 2:13-cv-3772-DMG (MRWx)
Case 2:13-cv-03772-DMG-MRW Document 154-6 Filed 05/03/19 Page 5 of 18 Page ID
                                 #:1387



  1 Documents in Response to Plaintiffs’-Relators’ First and Second Set of Requests
  2 for Production. [Dkt. 140-7.] The Court thereafter held telephonic hearings with
  3 the parties on March 1, 2019, March 7, 2019, and March 15, 2019. [Dkt. 142, 143,
  4 144.] Before, between, and after the hearings, Relators continued to press
  5 Defendants to produce the documents at issue. Defendants made limited
  6 productions during this time which failed to comply with the parties’ protocols
  7 with respect to production. [Dkt. 146, 146-2.] On March 15, 2019, the Court
  8 ordered the parties to file supplemental briefing regarding the dispute, and to
  9 appear for a hearing on March 27, 2019. [Dkt. 144.] On March 20, 2019, Relators
 10 filed their supplemental brief in support of their Motion to Compel. [Dkt. 146,
 11 146-1, 146-2, 146-3.] The Court heard argument on March 27, 2019. The minutes
 12 of the hearing note that “[a]fter extensive discussions with the lawyers and a
 13 hearing today, the Relators’ motion to compel production of materials is
 14 GRANTED.” [Dkt. 147.] The Court subsequently entered its order compelling
 15 Defendants to produce all documents responsive to RFP Set Nos. 1 and 2 on or
 16 before midnight on April 1, 2019. [Dkt. 150.] On April 22, 2019, the Court
 17 granted Relators’ request for attorneys’ fees and costs in connection with their
 18 Motion to Compel. [Dkt. 153.]
 19        On March 27, 2019, Defendants made a production of certain missing
 20 spreadsheets of collection/payment data for 2012-2014. On March 29, 2019,
 21 Defendants made another production of missing documents that contained three
 22 spreadsheets of collections/payment data for 2017 and 2018. Defendants
 23 incorrectly and falsely have asserted that the data in these collections/payment
 24 spreadsheets, as well as those previously produced, provide information about the
 25 amount of the co-payments or deductibles waived, these spreadsheets contain only
 26 a general category for “adjustments” that does not equate or bear any relationship
 27 to the amount of the co-payment or deductible waived. Moreover, while
 28 Defendants agreed on December 10, 2018 to respond by January 11, 2019 to
                                              4
      PROPOSED ORDER                                  CASE NO.: 2:13-cv-3772-DMG (MRWx)
Case 2:13-cv-03772-DMG-MRW Document 154-6 Filed 05/03/19 Page 6 of 18 Page ID
                                 #:1388



  1 Plaintiffs’ prior specific requests for information regarding Defendants’ practice of
  2 waiving patient co-payments and deductibles, the documents that Defendants
  3 produced in January 2019 consisted of two incomplete documents and one blank
  4 template, which also provided no meaningful information.
  5         As Defendants know and Plaintiffs have repeatedly explained, since
  6 Plaintiffs assert that Defendants routinely and unlawfully waived co-payments and
  7 deductibles that they were supposed to collect from patients covered by the
  8 Medicare program and/or commercial insurance (and did not collect required
  9 documentation to support any allegedly legitimate waivers of such co-
 10 payments/deductibles), the provision of such information obviously is critical in
 11 connection with Plaintiffs establishing liability as to these claims and to precisely
 12 calculate damages. In light of Defendants’ discovery misconduct, in connection
 13 with their expert reports, Plaintiffs were required to assume liability with respect to
 14 these claims and estimate the waivers of co-payment based upon their own
 15 employment experiences. To avoid Defendants from being rewarded for their
 16 knowing and willful discovery abuses, it is necessary for Plaintiffs to obtain the
 17 sanctions sought below with respect to co-payments for Medicare and commercial
 18 insurance patients.
 19         On March 29, 2019, Defendants produced an excel spreadsheet with expense
 20 entries for Defendant Brett Braun for 2012-2014, as well as five random expense
 21 reimbursement requests for Mr. Braun for four months in 2013 (February, March,
 22 April and June) and one month in 2014 (April); these documents reflect that
 23 approximately $120,000 was spent on meals and entertainment for referring
 24 physicians from 2012 and 2013. These documents also establish that Mr. Braun
 25 was providing referring physicians with expensive meals and tickets to sporting
 26 events in apparent violation of the Anti-Kickback Statute (“AKS”). However,
 27 since Defendants have failed to produce complete expense records despite their
 28 repeated commitments and obligations to do so, Plaintiffs were only able to
                                              5
      PROPOSED ORDER                                   CASE NO.: 2:13-cv-3772-DMG (MRWx)
Case 2:13-cv-03772-DMG-MRW Document 154-6 Filed 05/03/19 Page 7 of 18 Page ID
                                 #:1389



  1 calculate limited damages with respect to their claims arising from alleged
  2 violations of the AKS.
  3         On March 30, 2019, Defendants made a “Patient Record Production” of
  4 “Data from NextGen system – 2006-2016” of approximately 600,000 documents,
  5 and while they indicated that they were attempting to locate the 100,000
  6 documents remaining on the system, on April 1, 2019, Defendants then provided a
  7 link to 836,566 additional patient records from the Nextgen system for the period
  8 2006-2016 which they indicated their IT team had just located the day before. In
  9 essence, Defendants production of this patient files constituted a massive document
 10 dump, which occurred two weeks before Plaintiffs’ expert reports were due.
 11         Plaintiffs immediately assembled a team to carefully review these
 12 documents and, based on Plaintiffs’ review of these documents and Defendants’
 13 prior production of a sample of patient files to the Government in 2014, the patient
 14 records produced on March 30, 2019 and April 1, 2019 are plainly incomplete and
 15 are missing, at a minimum, the following key patient records: Fluorescein
 16 Angiography imaging, Indocyanine Green Angiography imaging, Optical
 17 Coherence Tomography imaging, the patient file doctors’ notes that provide the
 18 evaluation of the patient’s condition, reports of the patient’s testing results,
 19 explanation of the treatment options, documentation regarding the patient’s co-pay
 20 and deductible waivers and the patient’s financial hardship, disclosures signed by
 21 the patients acknowledging receipt of notice that the treating physician has a
 22 financial interest in the surgical center where the service was provided, and signed
 23 operative reports by the treating physician.
 24         Notably, the types of records missing from this production were included in
 25 the production the Defendants made to the government in 2014, which was
 26 reproduced to Plaintiffs in November 2018. The complete production of patient
 27 medical and billing records obviously is critical to Plaintiffs’ ability to determine
 28 whether Defendants had any basis to waive any co-payments or deductibles,
                                               6
      PROPOSED ORDER                                    CASE NO.: 2:13-cv-3772-DMG (MRWx)
Case 2:13-cv-03772-DMG-MRW Document 154-6 Filed 05/03/19 Page 8 of 18 Page ID
                                 #:1390



  1 whether Dr. Bhatti’s services at a different clinic were being double-billed to
  2 Medicare and Medi-Cal, whether Dr. Lilly Lee (Chang’s spouse) was even present
  3 in the operating room when her services as an assistant were billed for or if her
  4 presence was fabricated in billing records, whether Defendants engaged in
  5 upcoding in its billings to Medicare and Medi-Cal with respect to certain
  6 procedures, whether Defendants’ use of ICG tests was medically unnecessary,
  7 whether Defendants’ referrals to San Gabriel Ambulatory Surgical Center (“SG-
  8 ASC”) failed to disclose their ownership interest in this business entity as required
  9 by applicable law and whether Defendants’ manipulated their reporting of pricing
 10 to Medi-Cal to fraudulently increase their reimbursement from Medi-Cal, all as
 11 alleged in Plaintiffs’ operative Third Amended Complaint (“TAC”).
 12         Between March 11, 2019 and March 30, 2019, Defendants made a
 13 production of emails for the following custodians: Talin Balin, Annie Bell, Jessica
 14 Boeckmann, Ivan Castillo, Tom Chang, Michael Davis, Jennifer Garcia, Alan
 15 Guagliardo, Joshua Hedaya, Lily Lee, Kristy Lin, Pia Rios, Marjorie Rivera,
 16 Christina Robles, Laura Rod, Marie Sakounphong, Michael Samuel, Doug Small,
 17 Kevin Suk, TomVon-Sydow, Albert Villatoro. ESI has not been produced for the
 18 following 17 custodians: Rizwan Bhatti, Brett Braun, Tony Carmona, Camille
 19 Harrison, Jennifer Cruz, Anothony Culotta, Dorcas Fikejs, Julian Gonzalez, Lou
 20 Greenblatt, Vincent Hau, Polyanna Lee, Laz Peterson, Lilit Saakian, Mitchell
 21 Stein, Sharon Theodore, Peter Winn and Annie Zhou. Thus, as Plaintiffs depose
 22 the critical witnesses in this case to meet the discovery deadline, they have been
 23 deprived of access to critical documents that would assist them in building their
 24 liability case. Indeed, the emails produced to date provide strong evidence that
 25 Defendants have engaged in a pervasive, fraudulent scheme throughout the
 26 pertinent period and literally have flaunted the law in a cavalier manner that is
 27 simply stunning.
 28         Defendants’ production also is devoid of any completed CMS Form 1500s
                                              7
      PROPOSED ORDER                                  CASE NO.: 2:13-cv-3772-DMG (MRWx)
Case 2:13-cv-03772-DMG-MRW Document 154-6 Filed 05/03/19 Page 9 of 18 Page ID
                                 #:1391



  1 (the completion of which is required in connection with claims submitted to
  2 Medicare and Medi-Cal) or other reimbursement claim forms and full and
  3 complete Medicare and Medi-Cal enrollment agreements, which agreements and
  4 forms contain certifications of compliance with applicable laws and the false
  5 completion of which establish the submission of false claims in violation of the
  6 False Claims Act (“FCA”), 31 U.S.C. § 3729 et seq.
  7         Defendants have also never produced documents regarding the Physician
  8 Quality Reporting System (“PQRS”), which would permit Plaintiffs to prove their
  9 claim that Defendants knowingly submitted incomplete data in connection with the
 10 reimbursement that they received from the Center for Medicare and Medicaid
 11 Services (“CMS”), which payment was predicated on the submission of complete
 12 data.
 13         On April 1, 2019, the Court-ordered deadline for all documents responsive
 14 to RFPs Set No. 1 and Set No. 2 to be produced, Defendants made another limited,
 15 incomplete production.
 16         On April 8, 2019, after the Court’s deadline to produce documents
 17 responsive to RFP Set No. 1 and 2, Defendants produced responses to RFP Set No.
 18 2 that contained objections, including privilege objections. Defendants also
 19 produced a privilege log indicating they are withholding documents on the basis of
 20 attorney-client privilege. Defendants, however, previously acknowledged that
 21 they had waived all objections to RFP Set No. 2 by failing to respond timely.
 22         On April 8, 2019, Defendants made another limited production that appeared
 23 to be a partial response to Plaintiffs RFP Set No. 3 which was due on April 8,
 24 2019, though there was no cover letter explaining the production.
 25         Discussion
 26         This Court is empowered by the federal rules and by its inherent authority to
 27 issue sanctions against a party and a party’s counsel. Federal Rules of Civil
 28 Procedure, Rule 37, authorizes a district court, in its discretion, to impose a wide
                                              8
      PROPOSED ORDER                                   CASE NO.: 2:13-cv-3772-DMG (MRWx)
Case 2:13-cv-03772-DMG-MRW Document 154-6 Filed 05/03/19 Page 10 of 18 Page ID
                                 #:1392



  1 range of sanctions when a party fails to comply with the rules of discovery or with
  2 court orders enforcing those rules. Nat’l Hockey League v. Metro. Hockey Club,
  3 Inc., 427 U.S. 639 (1976); Wyle v. R.J. Reynolds Indus., Inc., 709 F.2d 585, 589
  4 (9th Cir. 1983).
  5        Pursuant to Rule 37(b)(2)(A), if a party fails to obey an order to provide or
  6 permit discovery, fails to serve answers to interrogatories or document requests, or
  7 fails to admit matters the requesting party proves admitted, a court may issue
  8 further and just orders, including to:
  9        1. Direct as established matters embraced in the order or other designated
 10            facts;
 11        2. Prohibit the disobedient party to support or oppose designated claims or
 12            defenses;
 13        3. Prohibit the disobedient party from introducing designated matters in
 14            evidence;
 15        4. Strike pleadings in whole or part;
 16        5. Stay further proceedings until an order is obeyed;
 17        6. Dismiss an action or proceeding in whole or part;
 18        7. Render a default judgment against the disobedient party; or
 19        8. Treat as contempt of court the failure to obey an order (except an order to
 20            submit to a mental or physical examination).
 21 Fed. R. Civ. P. 37(b)(2)(A); see id. 37(c), 37(d). The central consideration for
 22 sanctions under Rule 37(b)(2) is “justice.” Valley Eng’rs Inc. v. Electric Eng’g
 23 Co., 158 F.3d 1051, 1056-57 (9th Cir. 1998). The Ninth Circuit has explained the
 24 need for Rule 37(b)(2) sanctions:
 25        Litigants who are willful in halting the discovery process act in opposition to
 26        the authority of the court and cause impermissible prejudice to their
 27        opponents. It is even more important to note, in this era of crowded dockets,
 28        that they also deprive other litigants of an opportunity to use the courts as a
                                              9
      PROPOSED ORDER                                   CASE NO.: 2:13-cv-3772-DMG (MRWx)
Case 2:13-cv-03772-DMG-MRW Document 154-6 Filed 05/03/19 Page 11 of 18 Page ID
                                 #:1393



  1         serious dispute-settlement mechanism.
  2 G-K Props v. Redev. Agency of the City of San Jose, 577 F.2d 645, 647 (9th Cir.
  3 1978). “Rule 37 sanctions must be applied diligently both ‘to penalize those
  4 whose conduct may be deemed to warrant such a sanction, [and] to deter those who
  5 might be tempted to such conduct in the absence of such a deterrent.’”
  6 Guifu Li v. A Perfect Day Franchise, Inc., 281 F.R.D. 373, 390 (N.D. Cal. 2012),
  7 quoting Nat'l Hockey League v. Metro. Hockey Club, 427 U.S. 639, 643 (1976).
  8 Courts have “great latitude” in imposing sanctions under Rule 37. Lew v. Kona
  9 Hosp., 754 F.2d 1420, 1425 (9th Cir. 1985).
 10          Pursuant to Federal Rule of Civil Procedure 37(c)(1), “[i]f a party fails to
 11 provide information or identify a witness as required by Rule 26(a) or (e), the party
 12 is not allowed to use that information or witness to supply evidence on a motion, at
 13 a hearing, or at a trial, unless the failure was substantially justified or is harmless.”
 14 Fed. R. Civ. P. 37(c)(1). This sanction is a “self-executing,” “automatic” sanction
 15 to “provide[ ] a strong inducement for disclosure of material....” Yeti by Molly,
 16 Ltd. v. Deckers Outdoor Corp., 259 F.3d 1101, 1106 (9th Cir. 2001); see Bernstein
 17 v. Virgin Am., Inc., No. 15-CV-02277-JST, 2018 WL 6199679, at *2 (N.D. Cal.
 18 Nov. 28, 2018) (Rule 37(c)(1) “gives teeth” to Rule 26’s disclosure requirements).
 19         Rule 26(g) requires parties or their counsel to certify that discovery
 20 disclosures and responses are complete and correct, reasonable, consistent with the
 21 federal rules and law, and not made for any improper purpose such as delay or
 22 increasing litigation costs. That same rule authorizes sanctions for any improper
 23 certification. Fed. R. Civ. P. 26(g)(3). Similarly, 28 U.S.C. § 1927 authorizes
 24 sanctions, including costs and attorneys’ fees, against a party’s counsel who has
 25 “multiplied the proceedings … unreasonably and vexatiously.”
 26         The Court also has inherent authority to issue sanctions. Mark Indus., Ltd. v.
 27 Sea Captain’s Choice, Inc., 50 F.3d 730, 732-33 (9th Cir. 1995). Courts are
 28 invested with inherent powers that are “governed not by rule or statute but by the
                                               10
      PROPOSED ORDER                                    CASE NO.: 2:13-cv-3772-DMG (MRWx)
Case 2:13-cv-03772-DMG-MRW Document 154-6 Filed 05/03/19 Page 12 of 18 Page ID
                                 #:1394



  1 control necessarily vested in courts to manage their own affairs so as to achieve the
  2 orderly and expeditious disposition of cases.” Chambers v. NASCO, Inc., 501 U.S.
  3 32, 43 (1991) (quoting Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962)).
  4 This Circuit has recognized as part of a district court’s inherent powers the “broad
  5 discretion to make discovery and evidentiary rulings conducive to the conduct of a
  6 fair and orderly trial. Within this discretion lies the power . . . to exclude testimony
  7 of witnesses whose use at trial . . . would unfairly prejudice an opposing party.”
  8 Campbell Indus. v. M/V Gemini, 619 F.2d 24, 27 (9th Cir. 1980) (citations
  9 omitted).
 10         Because Defendants have failed to comply with the Court’s order
 11 compelling production of responsive documents, and because those documents are
 12 imperative to proving Relators’ claims, specific issue and evidentiary sanctions –
 13 authorized by Rule 37, Rule 26 and this Court’s inherent authority -- are warranted.
 14         Courts have found specific curative sanctions appropriate where Defendants
 15 fail to comply with court orders or with their own obligations under Rule 26. See,
 16 e.g., Yeti, 259 F.3d at 1106 (excluding expert testimony of damages where expert
 17 report was delayed two and a half years and only produced one month before a trial
 18 in a complex case); Li, 281 F.R.D. at 393 (entering an order deeming facts
 19 admitted, precluding defenses and authorizing an adverse inference that documents
 20 not produced were unfavorable to defendants); Bernstein, 2018 WL 6199679, at *5
 21 (entering an order precluding use of belatedly produced documents and striking
 22 affirmative defense); Lanier v. San Joaquin Valley Officials Ass'n, No. 1:14-CV-
 23 01938-EPG, 2016 WL 7178706, at *2 (E.D. Cal. Dec. 9, 2016) (“The Court finds it
 24 appropriate, based on these failures, to preclude Plaintiff from introducing further
 25 facts or evidence in response to these issues.”).
 26         Most of Relators’ claims relate to Defendants’ medical procedures and
 27 billing practices. As a result, the patient medical records and billing records are
 28 critical to proving Relators’ claims. Despite discovery requests, extensive meet
                                              11
      PROPOSED ORDER                                    CASE NO.: 2:13-cv-3772-DMG (MRWx)
Case 2:13-cv-03772-DMG-MRW Document 154-6 Filed 05/03/19 Page 13 of 18 Page ID
                                 #:1395



  1 and confer, and this Court’s order, however, Defendants have largely refused to
  2 produce this responsive, relevant information.
  3         First, Plaintiffs allege that Defendants have systemically engaged in
  4 medically unnecessary procedures (ICG testing) and in upcoding, resulting in false
  5 billing to Medicare and Medi-Cal in violation of the FCA and California FCA.
  6 Dkt. 98 at ¶¶ 110-147; Dkt. 111, p.4, 9-10. Second, Plaintiffs allege Defendants
  7 have violated the FCA by inappropriately waiving co-payments to induce repeat
  8 patient business in violation of the Anti-Kickback Statute (“AKS”). Dkt. 98 at ¶¶
  9 55-74. Third, Defendants engaged in the same co-payment waiver scheme with
 10 respect to commercial insurance in violation of the CA-IFPA. Dkt. 98 at ¶¶ 176-
 11 181; Dkt. 111 at pp. 12-13. Fourth, Plaintiffs allege that Defendants have engaged
 12 in double billing with respect to Dr. Bhatti’s services. Dkt. 98 at ¶¶ 148-152.
 13 Fifth, Plaintiffs allege that Defendants have engaged in false billing with respect to
 14 Dr. Lily Lee’s services (the spouse of Chang). Sixth, Plaintiffs allege that
 15 Defendants submitted false reporting to Medi-Cal regarding their charges for
 16 certain CPT codes and that the charges reported to Medi-Cal were inflated. To
 17 prove these claims, Plaintiffs requested, and the Court ordered, billing records,
 18 medical records and other information that would demonstrate that such violations
 19 of the law were occurring.
 20         Plaintiffs also allege that Defendants violated the FCA and AKS by
 21 providing inducements in the form of expensive meals and entertainment to
 22 referring practitioners to refer patients to Defendants. See Dkt. 98 ¶¶ 75-81; Dkt
 23 111, pp.3, 7, 9. Plaintiffs thus requested, and the Court ordered, that Defendants
 24 produce documentation regarding their purchases of meals and entertainment to
 25 induce physicians to refer them patients. Dkt. 150, p.9.
 26         Defendants have also failed to produce any documents regarding their
 27 referrals to San Gabriel Ambulatory Surgical Center (“SG-ASC”) reflecting any
 28 disclosure of their financial interest in that enterprise and they have not produced
                                              12
      PROPOSED ORDER                                  CASE NO.: 2:13-cv-3772-DMG (MRWx)
Case 2:13-cv-03772-DMG-MRW Document 154-6 Filed 05/03/19 Page 14 of 18 Page ID
                                 #:1396



  1 complete records regarding referrals to them by RIC Diagnostics (“RICX”).
  2        Defendants have also failed to produce any documents regarding the recent
  3 of their payment for participating in the Physician Quality Reporting System
  4 (“PQRS”) and whether they reported sufficient data to justify their receipt of
  5 payment for such reporting from the Center for Medicare and Medicaid Services
  6 (“CMS”).
  7        Curative Measures Are Granted
  8        Defendants have not timely produced the vast majority of the documents the
  9 Court ordered them to produce. As a result, Plaintiffs are substantially impaired
 10 and prejudiced in prosecuting their claims. Under the circumstances and in light of
 11 Defendants’ clear violations of the Court’s Order, the Court hereby orders:
 12     1. It is established that the patient medical records Defendants produced in
 13        response to the subpoena from the United States are representative of all
 14        Defendants’ patient records for purposes of Plaintiffs’ experts extrapolating
 15        the number of medically unnecessary ICG tests, upcoding of certain medical
 16        procedures and the resulting damages claimed;
 17     2. It is established that Defendants waived the co-payments of patients for at
 18        least 30-35% of the claims submitted to Medicare and commercial
 19        insurance;
 20     3. It is established that Defendants failed to collect any documentation to
 21        justify the waiver of co-payments for claims submitted to Medicare and
 22        commercial insurance;
 23     4. It is established Defendants failed to collect any documentation to justify the
 24        waiver of these co-payments;
 25     5. It is established that each Medicare and Medi-Cal claim reflected in
 26        Defendants’ billing and collections spreadsheets was accompanied by an
 27        executed CMS Form 1500 and accompanying certification that Defendants
 28        had complied with all applicable laws, including the FCA and AKS;
                                             13
      PROPOSED ORDER                                  CASE NO.: 2:13-cv-3772-DMG (MRWx)
Case 2:13-cv-03772-DMG-MRW Document 154-6 Filed 05/03/19 Page 15 of 18 Page ID
                                 #:1397



  1     6. It is established that at any time Dr. Bhatti was listed as performing surgery
  2        in Defendants’ records, this resulted in double billing to Medicare and Medi-
  3        Cal;
  4     7. It is established that at any time Dr. Lee is listed as assisting in surgery for
  5        Defendants, she was not present for such surgeries and this resulted in false
  6        billing to Medicare and Medi-Cal;
  7     8. Defendants are precluded from using any documents produced after April 1,
  8        2019;
  9     9. It is established that Defendants submitted false reporting to Medi-Cal
 10        regarding their charges for CPT Codes 67105 and 67028 and that the
 11        charges reported to Medi-Cal were inflated;
 12     10. Defendants are precluded from arguing that the data and information upon
 13        which Plaintiffs’ experts, Dr. Joel Hay, Dr. Paul Tornambe, Dr. John
 14        Thompson and Mr. Ron Rosenberg, relied is not accurate or representative.
 15     11. It is established that Defendants spent at least $57,000 per year on meals and
 16        entertainment for referring physicians from 2008-2015;
 17     12. It is established that each dollar spent for such meals and entertainment was
 18        illegitimate and paid for the purpose of inducing referrals from referring
 19        physicians;
 20     13. It is established that each dollar spent had the effect of inducing referrals in
 21        violation of the AKS in the same proportion as the effect calculated by Dr.
 22        Hay with respect the inappropriate spending identified in Dr. Hay's expert
 23        report.
 24     14. It is established that any referrals by Defendants to SG-ASC was not
 25        accompanied by any disclosure of Defendants’ ownership interest in SG-
 26        ASC;
 27     15. It is established that any referrals from RICX to Defendants were the
 28        product of a monetary inducement that was provided with the purpose of
                                               14
      PROPOSED ORDER                                    CASE NO.: 2:13-cv-3772-DMG (MRWx)
Case 2:13-cv-03772-DMG-MRW Document 154-6 Filed 05/03/19 Page 16 of 18 Page ID
                                 #:1398



  1         accomplishing that referral and permitting Plaintiffs’ expert, Dr. Hay, to
  2         extrapolate damages based upon the methodology he employed using the
  3         limited referral records available to Plaintiffs.
  4
         16. It is established that Defendants did not submit appropriate or required data
  5
            to justify the payment that they received from CMS for participating in the
  6
            PQRS.
  7
            These specific sanctions are required to address Defendants’ violations and
  8
      give Plaintiffs the necessary means to prosecute the case in light of Defendants’
  9
      obstruction.
 10
            Defendants failed to produce emails and other ESI for the following
 11
      custodians: Rizwan Bhatti, Defendant Brett Braun, Tony Carmona, Camille
 12
      Harrison, Jennifer Cruz, Anthony Culotta, Dorcas Fikejs, Julian Gonzalez, Lou
 13
      Greenblatt, Vincent Hau, Polyanna Lee, Laz Peterson, Lilit Saakian, Mitchell
 14
      Stein, Sharon Theodore, Peter Winn and Annie Zhou. The Court orders that an
 15
      adverse inference be drawn that the ESI and emails for these custodians would
 16
      establish liability with respect to Plaintiffs’ claims and, the jury will be so
 17
      instructed.
 18
            In light of Defendants’ violations, the following affirmative defenses are
 19
      also stricken: the Second Affirmative Defense (asserting that Plaintiffs’ claims are
 20
      ambiguous), Fifth Affirmative Defense (invoking the doctrine of estoppel), Sixth
 21
      Affirmative Defense (asserting that the alleged damages and wrongdoing detailed
 22
      in the TAC was the result of acts or conduct of third parties), Seventh Affirmative
 23
      Defense (asserting that Defendants acted in conformity with law), Eighth
 24
      Affirmative Defenses (asserting that Plaintiffs’ damages are speculative), Ninth
 25
      Affirmative Defense (asserting that Defendants’ acts and omissions were not the
 26
      proximate cause of the alleged wrongdoing at issue), Eleventh Affirmative Defense
 27
      (asserting that Plaintiffs’ claims are vague and uncertain), Twelfth Affirmative
 28
                                                15
      PROPOSED ORDER                                     CASE NO.: 2:13-cv-3772-DMG (MRWx)
Case 2:13-cv-03772-DMG-MRW Document 154-6 Filed 05/03/19 Page 17 of 18 Page ID
                                 #:1399



  1 Defense (asserting that Defendants’ actions were. at all times, reasonable and taken
  2 in good faith within the exercise of their professional and business judgment),
  3 Sixteenth Affirmative Defense (asserting that no actual injury was suffered as a
  4 result of the claims asserted in the TAC), Seventeenth Affirmative Defense
  5 (asserting that the claims in the TAC are barred because Defendants acted in
  6 conformity with reasonable medical judgment and discretion), Eighteen
  7 Affirmative Defense (asserting that Defendants did not act with the requisite
  8 scienter), Nineteenth Affirmative Defense (asserting set-off based upon Defendants
  9 providing alleged medically necessary services), and Twenty-Second Affirmative
 10 Defense (asserting that Defendants’ acts and omissions were not material to any
 11 payment decision by the federal or state government).
 12         Defendants’ discovery misconduct has impaired and interfered with
 13 Plaintiffs’ ability and right to prove that these “defenses” are lacking in merit.
 14         In addition, the Court makes an order of civil contempt against Defendants.
 15 They have exhibited a course of conduct of obstruction of justice. Rule 37(b)(2)
 16 specifically authorizes the Court to issue a contempt order for a party’s failure to
 17 comply with court orders. Civil contempt consists of “a party’s disobedience to a
 18 specific and definite court order by failure to take all reasonable steps within the
 19 party’s power to comply.” Reno Air Racing Ass’n v. McCord, 452 F.3d 1126,
 20 1130 (9th Cir. 2006) (internal quotations and citations omitted). The contempt need
 21 not be “willful.” Id. A judgment of contempt may be entered upon finding that:
 22 (1) the party violated the order; (2) the violation did not constitute “substantial
 23 compliance” with the order; and (3) the violation was not based on a good faith and
 24 reasonable interpretation of the order. In re Dual-Deck Video Cassette Recorder
 25 Antitrust Litig., 10 F.3d 693, 695 (9th Cir. 1993); Haar v. City of Mt. View, 2011
 26 U.S. Dist. LEXIS 102790, at *3-4 (N.D. Cal. Sept. 12, 2011). Defendants have
 27 violated their discovery obligations and this Court’s order. The violations were not
 28 based on any good faith or reasonable interpretation of those orders, and there was
                                              16
      PROPOSED ORDER                                   CASE NO.: 2:13-cv-3772-DMG (MRWx)
Case 2:13-cv-03772-DMG-MRW Document 154-6 Filed 05/03/19 Page 18 of 18 Page ID
                                 #:1400



  1 no substantial compliance.
  2     Finally, the Court orders monetary sanctions. Rule 37(b) provides that
  3 “[i]nstead of or in addition to the orders [authorized by 37(b)(2)(A)], the court
  4 must order the disobedient party, the attorney advising that party, or both to pay
  5 the reasonable expenses, including attorney's fees, caused by the failure, unless the
  6 failure was substantially justified or other circumstances make an award of
  7 expenses unjust.” Fed.R.Civ.P. 37(b)(2)(C). Plaintiffs shall file a declaration
  8 detailing their reasonable costs and expenses by ____________.
  9
        IT IS SO ORDERED.
 10
 11     Dated: __________                          __________________________
                                                   Dolly M. Gee
 12                                                United States District Judge
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                             17
      PROPOSED ORDER                                  CASE NO.: 2:13-cv-3772-DMG (MRWx)
